Exhibit 10.8


Summary of Compensation Arrangements with Executive Officer
2010 Fiscal Year


Carrie L. Majeski currently serves as the President, Chief Executive Officer and
Principal Financial Officer of Art’s-Way Manufacturing Co., Inc. (the
“Company”).  The “at-will” employment relationship between Ms. Majeski and the
Company is not currently governed by a written employment agreement.  During the
2010 fiscal year, the Company orally agreed to pay Ms. Majeski an annual base
salary of $120,000, based on a recommendation by the Compensation and Stock
Option Committee that was approved by the Board.


In addition, the Compensation and the Stock Option Committee recommended, and
the Board determined, that Ms. Majeski would be eligible for a discretionary
cash bonus following fiscal year end, based on an evaluation of the Company’s
year-end financial statements, and in accordance with a recommendation by the
Compensation and Stock Option Committee.


 